Name: Council Regulation (EEC) No 1313/80 of 28 May 1980 on the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/ 16 Official Journal of the European Communities 31 . 5 . 80 COUNCIL REGULATION (EEC) No 1313/80 of 28 May 1980 on the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1312/80 laying down general rules for the supply of milk fats as food aid to certain developing countries and specialized bodies under the 1980 food-aid programme ('), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1312/80 provides for the supply of a quantity of butter or butteroil corres ­ ponding to 45 000 tonnes of butteroil to certain deve ­ loping countries and specialized bodies ; whereas this quantity should be allocated among the various coun ­ tries and organizations from which applications have been accepted and arrangements for financing should be specified ; whereas 2 774 tonnes should be kept as a contingency reserve for future allocation , HAS ADOPTED THIS REGULATION : Article 1 The allocation and financing arrangements in respect of a quantity of milk fats corresponding to 45 000 tonnes of butteroil under the 1980 food-aid programme, as provided for in Regulation (EEC) No 1312/80 are set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1980 . For the Council The President G. MARCORA (') See page 14 of this Official Journal . 31 . 5 . 80 Official Journal of the European Communities No L 134/ 17 ANNEX BUTTEROIL FOOD-AID PROGRAMME 1980 Recipient countries and bodies Quantities allocated (tonnes) Arrangements for financing COUNTRIES \I Afghanistan p.m . Bangladesh 3 000 Port of unloading Bolivia p.m . Burundi 50 Free at destination Central African Republic p.m . Chad 200 Free at destination Egypt 2 800 Port of shipment El Salvador 200 Port of shipment Ethiopia 1 000 Port of unloading Ghana 200 Port of shipment Guinea Bissau p.m . Guinea Conakry 200 Port of unloading Equatorial Guinea 100 Port of unloading Guyana 100 Port of shipment Honduras 515 Port of shipment India 12 700 Port of unloading Jamaica 200 Port of shipment Jordan 1 125 Port of shipment Lebanon 700 Port of shipment Lesotho 50 Free at destination Mali 200 Free at destination Mauritania 500 Port of unloading Mozambique p.m . I Pakistan 1 000 Port of shipment Peru 500 Port of shipment Republic of Cape Verde 250 Port of unloading Rwanda 200 Free at destination Sao Tome 200 Port of unloading Sierra Leone 200 Port of unloading Somalia 600 Port of unloading Sri Lanka 200 Port of shipment Sudan 200 Port of shipment Syria 200 Port of shipment Tanzania 400 Port of shipment Thailand 286 Port of shipment Togo 150 Port of shipment Upper Volta 100 Free at destination Vietnam p.m . II Zambia 500 Free at destination Zaire p.m . II Zimbabwe p.m . \\ BODIES llll Caritas (Germany) 500 Free at destination ICRC 1 000 Free at destination Licross 500 Free at destination UNHCR 1 500 Free at destination UNRWA 3 900 Free at destination WFP 5 000 Free at destination NGO 1 000 Free at destination RESERVE 2 774 (') TOTAL 45 000 ll II (&gt;) Emergency schemes may include financing to cover the cost of transport between the port of destination and the cost of distribu ­ tion where aid is channelled via a specialized body . Such financing may be wholly or partly in the form of a lump sum contribution .